MEMORANDUM ***
1. Substantial evidence supported the immigration judge’s determination that petitioner was not credible, and that petitioner thus failed to demonstrate past persecution or a well-founded fear of future persecution. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003).
2. Petitioner did not exhaust before the Board of Immigration Appeals his claim that the immigration judge abused her discretion by holding in the alternative that, even if credible, petitioner would be denied relief as a matter of discretion. We therefore lack jurisdiction to consider the claim. See 8 U.S.C. § 1252(d)(1).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.